Citation Nr: 0938626	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  

The Board notes that the Veteran was scheduled for a Travel 
Board hearing in March 2006.  Prior to the hearing, the 
Veteran's accredited representative notified VA that the 
Veteran reported that he was unable to attend the scheduled 
hearing.  The Veteran did not ask to have the hearing 
rescheduled.  Therefore, the Board hearing request has been 
cancelled and is considered withdrawn.

This matter was previously before the Board when, by a 
decision dated in January 2008, the Board denied service 
connection for the disability at issue.  In a November 13, 
2008 Order, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's January 2008 decision and 
remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).

Additional pertinent evidence relating to the Veteran's claim 
was received by the Board in June 2009.  Under 38 C.F.R. § 
20.1304(c), additional pertinent evidence must be referred to 
the agency of original jurisdiction (AOJ) if such evidence is 
not accompanied by a waiver of AOJ jurisdiction.  In the 
present case, the Veteran has not waived AOJ jurisdiction and 
has requested that the case be remanded for AOJ review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has bilateral hearing loss 
disability due to his active service.  VA provided an 
audiometry examination to the Veteran in October 2005.  The 
examination report indicates that, upon review of the 
Veteran's service treatment records (STRs), there was no 
shift in hearing sensitivity noted when comparing the 
Veteran's January 1966 (pre-induction examination) and March 
1968 (separation examination) air conduction audiograms.  The 
examiner further noted that in March 1968, the Veteran's 
hearing at 3000 Hz. was not tested.  The Board notes that 
while the examiner indicated that he could not resolve the 
issue of whether or not hearing loss was present at 3000 Hz. 
at the time of the Veteran's discharge without resorting to 
speculation, he did not provide an opinion as to the etiology 
of the Veteran's current bilateral hearing loss with regard 
to any of the other levels.  A VA medical examination is 
inadequate if the examiner does not provide an opinion as to 
whether the Veteran's disability is related to service.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran's STRs reflect that he 
sought treatment for an earache in February 1968, and was 
treated at that time.  The STRs also reflect that he sought 
treatment for pain in the left ear in March 1968, 
approximately 1 1/2 weeks after his separation physical, and 
again in April 1968.  The Board notes that the Veteran 
reported to the 2005 VA examiner, that he had civilian noise 
exposure to weapons, engines, power tools, and loud music.  
In addition, the Veteran avers that his first post service 
occupation was as a mechanic.  The Board finds that an 
opinion as to the etiology of the Veteran's current bilateral 
hearing loss, taking into consideration the Veteran's in-
service ear pain, in-service and post service noise exposure, 
and audiometric results, would further assist the Board in 
developing a more complete picture of the Veteran's 
disability.  See 38 C.F.R. § 3.159(c)(4) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  

Finally, as noted above, the Veteran has submitted evidence 
since issuance of the December 2005 Statement of the Case 
(SOC).  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Under 38 C.F.R. § 20.1304(c), additional pertinent 
evidence must be referred to the agency of original 
jurisdiction (AOJ) if such evidence is not accompanied by a 
waiver of AOJ jurisdiction.  In the present case, as the 
Veteran has not waived RO consideration of the June 2008 
evidence, the Board must remand the claim to the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiology of the Veteran's hearing loss.  
All necessary tests should be performed.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the Veteran has any current hearing 
loss related to his military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss disability on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




